In my opinion, the compensation to which appellee is entitled is controlled by either article 5246 — 19 or the last portion of article 5246 — 21, to the effect that the compensation shall be 60 per cent. of the average weekly wages, not exceeding $15 per week, multiplied by the percentage of incapacity, etc. These two sections provide different methods of computation and produce different results.
I am frank to confess that I do not know which controls. I am not prepared to say that the conclusion of the majority is incorrect.
I therefore concur in the ultimate conclusion of affirmance.